EXHIBIT 10.12

COMPENSATORY ARRANGEMENTS OF EXECUTIVE OFFICERS AND DIRECTORS.

Each of our executive officers is employed on an at will basis. The current
annual salaries of our executive officers are set forth in the chart below:

Executive Officers

Title

Salary

Incentive Component

Robert E. Matthiessen

President, CEO and Director

$317,242

1.0% of consolidated pre-tax profits plus 1.0% of each product segment's pre-tax
profits.

 

 

 

 

Alyn R. Holt

Chairman

$275,600

None

 

 

 

 

Hugh T. Regan, Jr.

Secretary, Treasurer and CFO

$224,422

Discretionary

 

 

 

 

Daniel J. Graham

Sr. Vice President and General Manager - Manipulator/Docking Hardware Product
Segment

$205,712

2.0% of pre-tax profits of the Manipulator and Docking Hardware product segment.

 

 

 

 

James Pelrin

Vice President and General Manager-Temperature Management Product Segment

$205,350

2.0% of pre-tax profits of the Temperature Management product segment.

 

 

 

 

Dale E. Christman

Vice President and General Manager - Tester Interface Product Segment

$176,000

2.0% of pre-tax profits of the Tester Interface product segment.

Each of the foregoing officers receive our standard benefits package. Messrs.
Matthiessen and Regan are parties to Change of Control Agreements with us that
provide for the payment of certain benefits upon the executive's termination of
employment. These agreements are included as Exhibits 10.13 and 10.14 to this
Annual Report on Form 10-K.

For 2008, Directors who are not also our officers (each a "non-employee
director") will receive an annual retainer of $25,000. Members of the Executive
Committee are paid an additional annual retainer of $15,000. The chairmen of the
committees of the Board are paid an additional annual fee as follows: the
Chairman of the Audit Committee is paid an additional annual fee of $15,000; the
Chairman of the Compensation Committee is paid an additional annual fee of
$10,000; the Chairman of the IP Committee is paid an additional annual fee of
$75,000; and the Chairman of the Nominating and Corporate Governance Committee
is paid an additional annual fee of $10,000.